Case 3:19-cv-07545-WHA Document 11-15 Filed 11/17/19 Page 1 of 4




            Exhibit
              O
Case 3:19-cv-07545-WHA Document 11-15 Filed 11/17/19 Page 2 of 4




1.   Aaron, Marjorie                                                                  United   Mediator and
                                                      Cincinnati       Ohio
     Corman                                                                           States   Arbitrator
2.   Arrington, Robert                                                                United   Mediator and
                                                      Kingsport        Tennessee
     L.                                                                               States   Arbitrator
3.   Badway, Ernest                                                                   United   Mediator and
                          Partner                     New York         New York
     Edward                                                                           States   Arbitrator
                                                                                      United   Mediator and
4.   Balkan, Kenneth J.                               Garden City      New York
                                                                                      States   Arbitrator
                                                                                      United   Mediator and
5.   Belen, Ariel E.                                  New York         New York
                                                                                      States   Arbitrator
                                                                                      United   Mediator and
6.   Bennett, Bruce       Attorney / CPA              Grayson          Georgia
                                                                                      States   Arbitrator
                                                                                      United   Mediator and
7.   Benson, Roger C.                                 St. Petersburg   Florida
                                                                                      States   Arbitrator
                                                                                      United   Mediator and
8.   Chalk, John Allen                                Fort Worth       Texas
                                                                                      States   Arbitrator
                                                                                      United   Mediator and
9.   Creo, Robert                                     Pittsburgh       Pennsylvania
                                                                                      States   Arbitrator
                                                                                      United   Mediator and
10. Deitz, Roger M.                                   New York         New York
                                                                                      States   Arbitrator
                                                                                      United   Mediator and
11. DiBlasi, John P.                                  Garden City      New York
                                                                                      States   Arbitrator
                                                                                      United
12. Evans, Cameron J.                                 Rochester        Michigan                Arbitrator
                                                                                      States
                          Former Dean of Fordham
                          University Law School,
                                                                                      United   Mediator and
13. Feerick, John D.      Former Partner of           New York         New York
                                                                                      States   Arbitrator
                          Skadden, Arps, Slate,
                          Meagher & Flom
                          Special Master, September
14. Feinberg, Kenneth                                                  District of    United   Mediator and
                          11 Victim Compensation      Washington
    R.                                                                 Columbia       States   Arbitrator
                          Fund
                                                                                      United   Mediator and
15. Feliu, Alfred                                     New Rochelle     New York
                                                                                      States   Arbitrator
                                                                                      United   Mediator and
16. Gerstel, Linda                                    New York         New York
                                                                                      States   Arbitrator
                                                                                      United   Mediator and
17. Hanft, Noah J.                                    New York         New York
                                                                                      States   Arbitrator
                                                                                      United   Mediator and
18. Holmes, Reginald A.                               Pasadena         California
                                                                                      States   Arbitrator
                                                                                      United   Mediator and
19. Jacobs, Roger B.                                  New York         New York
                                                                                      States   Arbitrator
                                                                                      United   Mediator and
20. Jayson, Melinda G.                                Dallas           Texas
                                                                                      States   Arbitrator
21. Kavanagh, E.                                                                      United   Mediator and
                                                      Garden City      New York
    Michael                                                                           States   Arbitrator
Case 3:19-cv-07545-WHA Document 11-15 Filed 11/17/19 Page 3 of 4



                                                                                    United   Mediator and
22. Keyes, Jeffrey J.                                Edina          Minnesota
                                                                                    States   Arbitrator
                                                                                    United   Mediator and
23. Kheel, Robert J.                                 New York       New York
                                                                                    States   Arbitrator
                                                                                    United   Mediator and
24. Kreismann, Ronald                                New York       New York
                                                                                    States   Arbitrator
                                                                                    United   Mediator and
25. Krouse, Allen J.                                 New Orleans    Louisiana
                                                                                    States   Arbitrator
                                                                                    United   Mediator and
26. Lampert, Michael A.                              New York       New York
                                                                                    States   Arbitrator
                                                                    District of     United   Mediator and
27. Lesser, Nancy F.                                 Washington
                                                                    Columbia        States   Arbitrator
                                                                                    United   Mediator and
28. Levin, Jack P.                                   New York       New York
                                                                                    States   Arbitrator
                          Former U.S. Court of                                      United   Mediator and
29. Lewis, Timothy K.                                Pittsburgh     Pennsylvania
                          Appeals Judge                                             States   Arbitrator
                                                                                    United   Mediator and
30. Lichter, David H.                                Aventura       Florida
                                                                                    States   Arbitrator
                                                                                    United   Mediator and
31. Malone, Bernard J.                               Garden City    New York
                                                                                    States   Arbitrator
32. Marinello, Mitchell                                                             United   Mediator and
                                                     Chicago        Illinois
    L.                                                                              States   Arbitrator
33. McDowell, Michael                                                               United   Mediator and
                                                     Pittsburgh     Pennsylvania
    D.                                                                              States   Arbitrator
                                                                                    United
34. Mentz, Barbara A.                                New York       New York                 Arbitrator
                                                                                    States
                                                     Haverford,                     United   Mediator and
35. Meyer, Judith P.                                                Pennsylvania
                                                     Pennsylvania                   States   Arbitrator
                                                                                    United   Mediator and
36. Morril, Mark C.                                  New York       New York
                                                                                    States   Arbitrator
                                                                                    United   Mediator and
37. Moxley, Charles J.                               New York       New York
                                                                                    States   Arbitrator
                          Former U.S. Magistrate                                    United   Mediator and
38. Naranjo, Dan A.                                  San Antonio    Texas
                          Judge                                                     States   Arbitrator
                          Fmr. U.S. District Court                                  United   Mediator and
39. Nevas, Alan H.                                   Westport       Connecticut
                          Judge                                                     States   Arbitrator
                          Member of the firm-wide
                          Management Committee,
                          Executive Committee, co-
                                                                                    United
40. Ostolaza, Yvette      head of the Firm’s         Dallas         Texas                    Arbitrator
                                                                                    States
                          Litigation practice, and
                          Managing Partner of the
                          Dallas office.
                                                                                    United
41. Panarella, Merriann                              Natick         Massachusetts            Arbitrator
                                                                                    States
                                                                                    United   Mediator and
42. Phillips, F. Peter                               Montclair      New Jersey
                                                                                    States   Arbitrator
                                                                                    United   Mediator and
43. Phillips, John R.                                Kansas City    Missouri
                                                                                    States   Arbitrator
                                                                                    United   Mediator and
44. Platt, Steven I.                                 Annapolis      Maryland
                                                                                    States   Arbitrator
                                                                                    United
45. Prather, Robert C.                               Dallas         Texas                    Arbitrator
                                                                                    States
                                                                                    United   Mediator and
46. Ravala, M. Salman                                New York       New York
                                                                                    States   Arbitrator
                                                                                    United   Mediator and
47. Rosenblatt, Arnold                               Manchester     New Hampshire
                                                                                    States   Arbitrator
                                                                                    United   Mediator and
48. Rosengard, Lee A.                                Philadelphia   Pennsylvania
                                                                                    States   Arbitrator
                                                                                    United   Mediator and
49. Shea, Robert M.                                  Boston         Massachusetts
                                                                                    States   Arbitrator
                                                                                    United   Mediator and
50. Singer, David C.                                 New York       New York
                                                                                    States   Arbitrator
Case 3:19-cv-07545-WHA Document 11-15 Filed 11/17/19 Page 4 of 4



                                                                                United   Mediator and
51. Skelos, Peter B.                                 Garden City   New York
                                                                                States   Arbitrator
52. Smith Dedrick,                                                              United   Mediator and
                                                     Denver        Colorado
    Katherine                                                                   States   Arbitrator
                          Former Texas State Civil                              United   Mediator and
53. Soussan, Susan S.                                Houston       Texas
                          District Judge                                        States   Arbitrator
                                                                                United   Mediator and
54. Thorpe, R. Wayne                                 Atlanta       Georgia
                                                                                States   Arbitrator
                                                                                United   Mediator and
55. Travis, Mark C.                                  Cookeville    Tennessee
                                                                                States   Arbitrator
                                                                                United
56. Wang, Tong                                       New York      New York              Arbitrator
                                                                                States
                                                                                United   Mediator and
57. Warshawsky, Ira B.                               Garden City   New York
                                                                                States   Arbitrator
                                                                                United
58. Welch, Dana                                      Berkeley      California            Arbitrator
                                                                                States
                                                                                United   Mediator and
59. Wickliff, A. Martin                              Houston       Texas
                                                                                States   Arbitrator
                                                                                United   Mediator and
60. Zulkey, Edward J.                                Chicago       Illinois
                                                                                States   Arbitrator
